Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 8-15 and 18-20 have been allowed.
	Claims 6-7 and 16-17 have been cancelled.
	All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Fujimoto USPAP 2007/0299606.  Fujimoto discloses detecting a current position of a subject vehicle on a map.  Before executing a driving assistance application, the control circuit computes a map reliability degree by using a positioning accuracy coefficient, a time-based change coefficient, and an information accuracy coefficient.  The positioning accuracy coefficient indicates a positioning accuracy of map data with respect to a target spot.  The time-based change coefficient indicates a time-based change of the map data from the latest investigation for the target spot.  The information accuracy coefficient indicates an accordance ratio of the map data relative to actual data with respect to multiple information items related to the target spot.  The map data can be used for executing the driving assistance application when the product map reliability degree is equal to or more than a predetermined value.
Figure 2 of Fujimoto discloses:

    PNG
    media_image1.png
    945
    568
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    395
    659
    media_image2.png
    Greyscale


Figure 3A and 3B of Fujimoto disclose:

    PNG
    media_image3.png
    497
    636
    media_image3.png
    Greyscale


Figure 1 of Fujimoto discloses:

    PNG
    media_image4.png
    460
    573
    media_image4.png
    Greyscale

Figure 5 of Fujimoto discloses:

    PNG
    media_image5.png
    456
    641
    media_image5.png
    Greyscale



In regard to claims 1 and 12, Fujimoto taken either individually or in combination with other prior art of record fails to teach or render obvious a method/device, performed by a device, of assisting with drivingof a vehicle, the method comprising:
sensing, by using one or more sensors mounted on or in the vehicle, an ambient environment of a location of the vehicle at a time of the sensing;
determining a map reliability of the map information based on a result of the comparing; and
controlling, by the device, the driving of the vehicle based on the determined map reliability,

determining whether the map reliability is less than or equal to a predetermined threshold value;
based on a determination that the map reliability is greater than to the predetermined threshold value, maintaining a current driving mode of the vehicle and a current driving speed of the vehicle; and
based on a determination that the map reliability is less than or equal to the predetermined threshold value, changing at least one of:
a driving mode of the vehicle from an autonomous driving mode to a manual driving mode, or
a driving speed of the vehicle to a predetermined speed or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sogen et al. (U.S. patent application publication 2018/0056992) discloses an information processing apparatus capable of communicating with a plurality 
of autonomous driving vehicles includes: a storage unit configured to store a 
location of an autonomous driving difficult section on a map in association 
with a predetermined release condition; and a control unit configured to 
acquire from the plurality of autonomous driving vehicles reporting data of 
each of the autonomous driving vehicles through communication, the reporting 
data including a location of the vehicle on the map and at least one of 
reliability of the autonomous driving, difficulty state information indicative 
of the autonomous driving being difficult or not difficult, and a result of 
driver intervention, and the control unit being configured to determine whether 
to release the autonomous driving difficult section based on the acquired 
reporting data and on the location and the release condition of the autonomous 
driving difficult section stored in the storage unit.

	Mizoguchi (U.S. patent application publication 2016/0259814) discloses a map data processing device for a vehicle, a map database has first map data of a road on vehicle travels.  A map data computing module computes second map data of the road based on a surrounding environment and a traveling state of the vehicle.  An update data computing module computes update data for updating the map database, based on a reliability of the second map data.  An update determining module then compares the first map data with the update data.  When both disagree with each other, the update determining module determines whether to update first map data with the update data, based on a frequency of discrepancy and the reliability.  A data processing module executes a processing of updating the map database in accordance with a determination result by the update determining module.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667